DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 11/30/2020.  Claims 1 and 3-20 are pending and are under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takasugi et al. (USP 10,547,316).
Regarding claim 1, Takasugi et al.’s figure 5 shows a shift register unit comprising a first input circuit (T1c) is connected to a first node (Q1) and configured to input a first input signal (GVDD) to the first node in response to a first control signal (RESET); a first reset circuit (T3n, T3na, T31a) connected to the first node and a second node (Qh) and is configured to reset the first node in response to a reset signal (C(n+3)); an anti-leakage 

Regarding claim 3, Takasugi et al.’s figure 5 shows the first reset circuit comprising a second transistor (T31a), a third transistor (T3n) and a twenty-third transistor (T3na) and a second voltage terminal (GVSS2).

Regarding claim 4, Takasugi et al.’s figure 5 shows the anti-leakage circuit comprising a fourth transistor (T3q).

Regarding claim 5, Takasugi et al.’s figure 5 shows the output terminal comprising a shift output signal (C(n)) and at least scan signal output terminal (Scout(n)).

Regarding claim 8, Takasugi et al.’s figure 5 shows a first control circuit (T5q). 

Regarding claim 9, Takasugi et al.’s figure 5 shows a second control circuit (T5).
	

Regarding claims 11-12, Takasugi et al.’s figure 5 shows an output noise reduction circuit (T7cra, T7a).

Regarding claim 13, Takasugi et al.’s figure 5 shows a second input circuit (T1, T1a) is connected to the first node (Q1) and configured to input a second input signal (C(n-3)) to the first node according to a second controls signal (C(n-3)).

Regarding claim 15, Takasugi et al.’s figure 5 shows a second reset circuit (T3nb, T3nc) a blanking reset signal (VSP).

Regarding claims 16-18, Takasugi et al.’s shift register is capable of connected in series (figure 1) to form a gate driving circuit for used in a display panel (figure 8).

Regarding claim 19-20, the recited method steps are seen to be present in Takasugi et al.’s figure 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takasugi et al. (USP 10,547,316).
Regarding claim 6, Takasugi et al.’s figure 5 shows a shift register comprising all the aspects of the present invention as noted above including the output circuit (BK4) receiving two clock signals (CRCLK(n)) and SCCL(n)) instead of receiving one clock signal as called for in claim 6.  It is also noted that Takasugi et al.’s two clock signals (CRCLK(n)) and SCCL(n)) are having the same frequency and phase but different in amplitude (see figure 6).  Thus, one skilled in the art would have been readily recognized that either clock signals can be used instead of both clock signals, the circuit operation would have remained unchanged.  Therefore, outside of any non-obvious results, the obviousness of using one clock signal for the output circuit would not be patentable under 35USC 103.
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.  Regarding the rejection of claim 1 as being anticipated under Takasugi et al. (USP 10,547,316), applicant argues that Takasugi et al.’s first reset circuit (T3n, T3na, T31a) is connected to the third node (Qbo), thus, it is different from the recited limitation “the first reset circuit is connected to the first node and a second node and is configured to reset the first node in response to a reset signal” as called for in claim 1, found not persuasive.  First of all, the recited limitation of the first reset circuit as currently recited in claim 1 does not exclude it being connected to the third node.  Secondly, it can be seen from claim 3 which further defines the .


Allowable Subject Matter
Claim 14 is presently allowed.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        12/2/2020